FILED

                                                                                          TNCOURTOF
                                                                                  ll\ ORIITRS' 1C01JPlNSATION
                                                                                             CLilll.S



             TENNESSEE BUREAU OF WORKERS' COMPENSATION
            IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT GRAY

CONNIE JAMES,                                     )   Docket Number: 2017-02-0444
          Employee,                               )
v.                                                )
                                                  )
HP CAMBRIDGE HOUSE,                               )   State File Number: 87828-2015
         Employer,                                )
and                                               )
AMERISURE,                                        )   Judge Brian K. Addington
         Insurance Carrier.                       )


       EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS


       This matter came before the Court on May 10, 2018, on Connie James' Request
for Expedited Hearing seeking additional medical benefits for her September 2015 work-
related accident at HP Cambridge House. The issue is whether Ms. James is entitled to
additional treatment with the authorized treating physician, Dr. Billy Parsley, or a new
panel of physicians. The Court holds she is entitled to additional treatment with Dr.
Parsley.

                                          Claim History

       Cambridge House is a health care facility. Ms. James worked transporting patients
within the facility. On September 16, 2015, she tripped over a cord and fell, injuring her
right knee. Ms. James reported the accident, and Cambridge House provided authorized
treatment with Occupational Medicine. 1 Later, Dr. Parsley, of Associated Orthopedics in
Kingsport, Tennessee, became her authorized physician.

       When Dr. Parsley first examined Ms. James, he noted she suffered arthritic knee
issues prior to the September 2015 incident. Because of continued pain from the

1
  Ms. James also reported right-shoulder pain but as of the Expedited Hearing did not request medical
treatment for her shoulder.
                                                  1
accident, Dr. Parsley recommended a knee injection and physical therapy. Concerning
the prior injury, Ms. James testified she suffered a previous meniscus tear and wore a
knee brace for some time, but at the time of the September 20 15 accident she suffered no
knee pain.

       In December, Ms. James experienced increased pain after her knee buckled while
walking. She treated at the local emergency room and reported the incident to Dr.
Parsley. He recommended a series of three viscosupplementation injections.

       Afterwards, her knee felt better, but her pain returned in April 2016 while pushing
a heavy patient up a ramp at work. Dr. Parsley ordered a round of anti-inflammatories,
but the pain continued. In June 2016, Dr. Parsley recommended a total knee arthroplasty.
Ms. James agreed to the surgery, and Dr. Parsley noted that he would seek authorization.

        Cambridge House did not authorize the procedure, and in his July 2016 office
note, Dr. Parsley stated, "The question of preexisting nature is valid as the arthritis
certainly was preexisting, however this does represent an exacerbation of a preexisting
condition[,] which should be covered." He also stated, "She was not having symptomatic
problems with the knee up until the time of injury, at least not to the point that caused
inability to work." He continued to treat her conservatively as he awaited authorization.

       As of Ms. James' last visit with Dr. Parsley on August 25, 2016, Cambridge
House had not approved the surgery. Some time later, Dr. Parsley left Associated
Orthopedics for a position in Greeneville, Tennessee, approximately fifty-five miles from
Ms. James' home. Ms. James requested a new panel of physicians; however, on October
10, 2017, Cambridge House filed a Notice of Controversy questioning causation and did
not supply a panel.

       In response to the denial, Ms. James' attorney sent a causation letter to Dr.
Parsley. He answered affirmatively that the September 20 15 incident exacerbated or
aggravated Ms. James' preexisting arthritic right knee, and that the work incident
contributed more than fifty percent to her right-knee injury. He explained, "Based on her
report of not having pain before the injury. The arthritis is preexisting but was not
painful before the injury."

       Ms. James argued that she was entitled to a new panel of physicians because Dr.
Parsley moved to Greeneville. She also requested the Court order Cambridge House to
approve the total knee replacement surgery.

       Cambridge House argued that Dr. Parsley's letter is not clear concerning
causation, Ms. James's arthritis pre-existed the injury, she suffered a previous injury to
her right knee, and an intervening incident caused her current complaints breaking the
chain of causation.

                                            2
                        Findings of Fact and Conclusions of Law

      Ms. James need not prove every element of her claim by a preponderance of the
evidence to obtain relief at an expedited hearing. Instead, she must present sufficient
evidence that she is likely to prevail at a hearing on the merits. See Tenn. Code Ann. §
50-6-239(d)(l) (2017); McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).
       Ms. James must show that she suffered an injury as defined in the Workers'
Compensation Law. Considering her pre-existing arthritis, she must show that the
aggravation to her arthritic knee arose primarily out of and in the course and scope of
employment. Further, she must prove to a reasonable degree of medical certainty that the
employment contributed more than fifty percent in causing the need for medical
treatment, considering all causes. See generally Tenn. Code Ann. § 50-6-102(14).
       Here, Cambridge House does not dispute that Ms. James tripped and fell on her
right knee, but it disputes whether her current need for treatment relates to that incident.

       Ms. James presented Dr. Parsley's causation letter to support her case. It is the
only causation opinion in the record. Cambridge House argues that the letter is not clear.
The Court finds the letter sufficiently clear to indicate the September 20 15 accident
aggravated her pre-existing arthritic knee because immediately before the injury, she
experienced no right-knee pain. Further, Dr. Parsley knew her previous medical history,
of the buckling incident when she sought emergency treatment, and of the increased pain
she suffered after pushing a heavy patient up a ramp at work. With all this information,
he found the work incident contributed more than fifty percent to her injury.

       Based on the evidence provided, the Court holds that Ms. James would likely
prevail at a hearing on the merits on her claim for medical benefits.

       The question remains as to what particular benefit she is entitled: further treatment
with Dr. Parsley or a new panel of physicians. Dr. Parsley's move to Greeneville causes
the Court some concern whether to send Ms. James back to him or order a new panel.
Also, the Court questions whether Dr. Parsley would still recommend a total knee
replacement after the length of time between his last examination and the present.

        Greeneville's distance from Ms. James's residence does not automatically mean
the Court must order a new panel. Further, Dr. Parsley is familiar with her history and
injury. The Court holds Cambridge House shall schedule Ms. James an appointment with
Dr. Parsley.




                                             3
IT IS THEREFORE, ORDERED as follows.

   1. Cambridge House shall schedule Ms. James an appointment with Dr. Parsley.

   2. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3).
      The Insurer or Self-Insured Employer must submit confirmation of compliance
      with this Order to the Bureau by email to WCCompliance.Program@tn.g               no
      later than the seventh business day after entry of this Order. Failure to submit the
      necessary confirmation within the period of compliance may result in a penalty
      assessment for non-compliance. For questions regarding compliance, please
      contact the       Workers'    Compensation Compliance Unit vm email
      WCComplianc .Progn m@tn.g v.


      ENTERED May 14,2018.



                                         BRIAN K. ADDINGTON, JU GE
                                         Court of Workers' Compensation Claims



                                      APPENDIX

EXHIBITS:

1. Affidavit of Ms. James
2. Affidavit of Ms. James
3. First Report of Injury
4. Wage Statement
5. Physician Panel dated February 3, 2017
6. Physician Panel dated July 23, 2017
7. Billing Statement: Appalachian Orthopedics
8. Medical opinion questionnaire by Dr. Parsley
9. Stipulated medical records for expedited hearing
10. Amended Stipulated Medical Records for Expedited Hearing
11. Workers' Compensation settlement documents dated January 27, 2015




                                            4
TECHNICAL RECORD:

1. Petition for Benefit Determination
2. Dispute Certification Notice
3. Request for xpedited Hearing fiJed November 27, 2017
4. 2nd Request for -.xpedited Hearing filed February 28, 2018
5. Employee's Witness List
6. Employee's Exhibit List
7. Employee's Amended Exhibit List
8. Employee's Expedited Hearing Position Statement
9. Employee's Amended Expedited Hearing Position Statement
10. Employer's Witness List
11. Employer's Exhibit List
12. Employer's Expedited Hearing Position Statement
13. Amended Employer's Expedited Hearing Position Statement
14. Motion for Continuance
15. Employer's Objection to Employee's Motion for Continuance
16. Continuance Order
17. Motion for Decision on the Record
18. Objection to Request for Expedited Hearing with a Decision on the Record
19. Order Denying Request for Decision on the Record
20. Pre-Hearing Statement
21. Order Granting Motion to Extend Deadline




                                          5
                             CERTIFICATE OF SERVICE

I certify that a true and correct copy of the Order for Medical Benefits was sent to the
following recipients by the following methods of service on May 14,2018.

      Name            Certified       First      Email                  Sent To:
                       Mail        Class Mail

Michael Large,                                      X     Michael(a{largelaw .com
Employee's                                                Donna@largelaw .com
Attorney

Leslie Bishop,                                      X     LB ishog@LewisThom as on.com
Employer's                                                RLee@LewisThomason.com
Attorney




                                                                     urn, Court Clerk
                                                                  · lerk@tn.gov




                                             6